Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first coupling portion configured to be coupled and a second coupling portion configured to be engaged with the first coupling portion in claim 7.  A third coupling portion configured to be coupled to a fourth coupling portion and a fifth coupling portion configured to be coupled to a sixth coupling portion, of Claim 10. A first coupling portion configured to be coupled and a second coupling portion configured to be engaged with the first coupling portion in claim 24.  A third coupling portion configured to be coupled to a fourth coupling portion and a fifth coupling portion configured to be coupled to a sixth coupling portion, of Claim 25.

The examiner notes that the claims were examined as if “first coupling portion” is a name, and does not imply it is the first or second.  Specifically, the third, fourth, fifth, and sixth coupling portions do not imply that there is a first and second coupling portions. 



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 19, “a curvature radius of a central region of a first blade” has already been introduced in Claim 18.  As has “a curvature radius of a central region of a first blade.”  Is this a second curvature of radius claimed or referring to the curvature at central regions introduced in Claim 18, or a new central region?   The claim was interpreted as “wherein the curvature radius of the central region of a first blade of the plurality of blades is smaller than the curvature radius of the central region of a second blade of the plurality of blades.” The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 20, “wherein a first blade of the plurality of blades is secured between the frame and a lower-most spacer of the plurality of spacers, one or more blades of the plurality of blades are respectively secured between the plurality of spacers, and wherein a second blade of the plurality of blades is secured between an upper-most spacer and the top cap,” is indefinite. Specifically, it is unclear if the “one or more blades” is in addition to the first and second blades or are the one or more blades referring to the first and second blades.  The claims were examined as best understood. 
In re Claim 21, “wherein the second blade is supported by at least a portion of the top surface of the upper-most spacer” is indefinite. Claim 20, from which Claim 21, depends, and claims “wherein a second blade is secured between an upper-most spacer and a top cap.  It is unclear what the difference between secured and supported means, and why the second blade is not supported already in Claim 20.  In other words, it is unclear how this clause further limits the claim.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 23, “a curved central region” is indefinite.  It is unclear if this is referring to “different curvatures at central regions” introduced in Claim 18 or a different region?  The claims were examined as “a curved central region” of claim 21 was referring to the same structure introduced in Claim 18. The claims were examined as best understood.  Appropriate correction is required.
In re Claim 7 and 24, it is unclear what is being claimed by a first and second connection portion.  Is applicant claiming a screw connector and a screw?  Further, In re Claim 10 and 25, it is unclear what is being claimed by a third, fourth, fifth, and sixth connection portion.  Are these hinges? Or snap fits?  This is unclear what applicant is claiming.  The claims were examined as any known connecting portions in the razor art are the first through sixths connecting portions.  The examiner suggests amending claims by adding specific structure if Applicant intends the claims to be limited by the structure disclose in the Application.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,777,396 to Simonetti.

In re Claim 1, Simonetti teaches a razor (see Simonetti, Fig. 1, #12) comprising: 
a handle (see Simonetti, Fig. 1, #13); 
a frame coupled to one end of the handle (see Simonetti, Fig. 1, seat member #20); 
a spacer disposed above the frame (see Simonetti, Figs. 1-2, #22); 
a top cap mounted at a top of the spacer (see Simonetti, Figs. 1-2, #24); 
a first blade secured between the frame and the spacer (see Simonetti, Figs. 6, showing #30’ bottom blade, between #17 and #22 – see also Figs. 1-2); and 
a second blade secured between the spacer and the top cap (see Simonetti, Figs. 6, showing top blade #26’, between #22 and #24 – see also Figs. 1-2), 
wherein the first blade is supported by at least a portion of a top surface of the frame (see Simonetti, Fig. 2 showing blade #30 is located on a top surface of seat member #20) and at least a portion of a bottom surface of the spacer (see Simonetti, Figs. 1-2, showing a top surface of blade #30 contacting #22) such that a first profile of the first blade is convexly curved upward (see Simonetti, Figs. 1-6, showing the profile of blade #30 is convexly curved toward the cap #24, or “upwardly”; see also Col. 3, ll. 31-40), and 
wherein the second blade (see Simonetti, Fig. 6, #26’) is supported by at least a portion of a top surface of the spacer and at least a portion of a bottom surface of the top cap (see Simonetti, Figs. 1-2, showing blade # 26 between #22 and #24 and Fig. 6) such that a second profile of the second blade comprises a curved central region (see Simonetti, Fig. 6, showing blade 26’ showing a curved central region between 74 and 

In re Claim 2, Simonetti teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and in-the pair of curved side regions of the second profile (see annotated Fig. 6, below in view of Applicant’s Fig. 4B).  

    PNG
    media_image1.png
    296
    360
    media_image1.png
    Greyscale

In re Claim 3, Simonetti teaches wherein a curvature radius of the curved central region of the second profile is smaller than a curvature radius of the pair of curved side regions of the second profile (see annotated Fig. 6, below).  

    PNG
    media_image2.png
    399
    364
    media_image2.png
    Greyscale

In re Claim 4, Simonetti teaches wherein the frame and the spacer are configured to secure support the first blade at least at both ends of the first blade, at least in parts of both ends of the first profile (the frame #20, blade seat member, and #22 spacer are configured to secure support the first blade (#30/30’ – see Figs. 1-6) at least at both ends of the first blade.

In re Claim 5, Simonetti teaches wherein: the spacer is configured to support at least part of the curved central region of the second blade (see Fig. 6 showing the spacer contacting the curved central region of blade 26’), and the top cap is configured to support at least part of the pair of curved side regions of the second blade (see Fig. 6 showing the top cap #24 contacting the pair of curved side regions of the second blade). 


a first coupling portion disposed at one end of the handle(see Simonetti, Fig. 1, #16/15) and configured to be coupled with the frame (at Simonetti, Fig. 1, #18); and 
a second coupling portion disposed  at a bottom  side of the top cap (see Fig. 2, #36),  
wherein the first coupling portion and the second coupling portion are configured to be engaged (under the broadest reasonable interpretation, both coupling portions are configured to be engaged or used in order to provide a razor assembly – the Examiner notes that the claims to not require that the first coupling portion and second coupling portion need to be engaged with each other).  

In re Claim 15, Simonetti teaches corresponding cutting edges of the first blade and cutting edges of the second blade are disposed at opposing openings between the top cap and the frame extending in a longitudinal direction of the frame (there are openings on either side of the device in Simonetti, see flow channels #34 in Fig. 2 – one blade’s edge is on one side and the other blade’s edge is on the other side).
  
In re Claim 16, Simonetti teaches wherein the first and second blades are double-edge blades of the having a same size (see Fig. 2 showing the blades as the same size).  

In re Claim 17, Simonetti teaches the first and second blades have an originally flat shape and are configured to be bent according to a configuration of the frame, 
  
In re Claim 18, Simonetti teaches a razor comprising: 
a handle (see Simonetti, Fig. 1, #13); and 
a razor head portion coupled to one end of the handle and comprising a plurality of blades mounted therein (see Simonetti, Fig. 2, #24/26/22/30 and 20), wherein: 
the plurality of blades are double-edge blades comprising cutting edges at opposite edges (see Simonetti, Figs. 2 and 6 showing blades #26’ and 30’ as doubled bladed having cutting edges at two opposite side/edge), and 
the plurality of blades are bent according to a configuration of the razor head portion and each of the plurality5 Attorney Docket No. 2255-3002of blades are curved to have different curvatures at central regions thereof(see Simonetti, Fig. 6 showing the upper and lower blades having different curvatures at central regions and bent according to a configuration of the razor head).
  
In re Claim 19, Simonetti teaches wherein a curvature radius of a central region of a first blade of the plurality of blades is smaller than a curvature radius of a central region of a  second blade of the plurality of blades (see annotated Fig. 6, assocated with the rejection of Claim 3 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 1,065,109 to Brunnell 

In re Claim 10, Simonetti does not teach further comprising: a third coupling portion disposed at a first end of the frame and configured to be coupled to a fourth coupling portion disposed at a first end of the spacer; and a fifth coupling portion disposed at a second end of the frame opposite the first end and configured to be coupled to a sixth coupling portion disposed at a second end of the spacer opposite the first end. 

However, Brunnell teaches coupling portions at the four corners of the blade razor cover (see Brunnell lugs, Fig. 1,  b’b’b’b’; see also Fig. 2 b’b’ and Fig. 3 b’b’), to apply this type of attachment system of the device of Simonetti, would provide for a third coupling portion disposed at a first end of the frame (see Brunnell, Figs. 1-3, one side of the frame b’b’) and configured to be coupled to a fourth coupling portion disposed at a first end of the spacer (see Brunnell, Fig. 1, one side of “b” having two lugs, b’b’); and a fifth coupling portion disposed at a second end of the frame opposite the first end (see 

	In the same field of invention, safety razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to provide any known attachment structure for securing the razors to the handle/assembly, including the lugs and notches of Brunnell.  Doing so is the substitution of one known attachment structure for another known attachment structure to secure razor blades to the razor assembly (see MPEP 2143, I, B).  Doing so would provide for a quick blade replacement (see Brunnell, Col. 1, ll. 8-11)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti

In re Claim 14, Simonetti teaches wherein: 
each of the first blade, the second blade, and the spacer is shaped to comprise at least one corresponding through hole (see Simonetti, Fig. #38, 44 and 38’ in Fig. 2); and 
a boss (see Simonetti, Fig. 2, #36) configured to pass through the corresponding through holes of the first blade, the second blade, and the spacer to secure positions of the first blade, the second blade, and the spacer (see Simonnetti, Fig. 2, #32-43).  However, in Simonetti the boss is formed on the cap #24 and protrudes into the top 

	However, it would have been obvious to one skilled in the art at the earliest effective filing date to have the boss protrude from the top surface of the frame and provide the aperture on the cap (ie the opposite manner than disclosed in Simonetti), since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, the function of the boss does not change, only the orientation.  The boss needs an aperture to secure the razor, and wither the boss protrudes from the cap into the frame or from the frame into the cap, the function of secure the blades in an assembled state is the same, and within the level of ordinary skill in the art. 

Claims 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 3,842,502 to Hagan. 

In re Claim 20, Simonetti teaches, two blades and not three blades.  As such, Simonetti teaches wherein the razor head portion comprises: a frame coupled to the one end of the handle (see Simonetti, Fig. 2, #20); 
a single spacer (see Simonetti, Fig. 2, #22) disposed above the frame (see Simonetti, Fig. 2); and 
a top cap (see Simonetti, Fig. 2, #24) mounted at a top of the spacer (see Simonetti, Fig. 2, #24 above #22), 


Simonetti does not teach a plurality of spacers and three blades. However, Hagan teaches that it I sold and well known to have a razor with three double edge razor blades (see Figs. 1-3, 80-82), with two spacers between them (see Figs. 1-3, #84-85). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a third razor blade and a second spacer, as illustrated in Hagan.  Doing so would provide tandemly arranged blades ready for use irrespective of the inverted orientation of the shaving unit in a razor head.  Thus, a user does not have to be concerned about the orientation of the unit in the razor head (see Hagan, Col. 1, ll. 62-67). 

In re Claim 21, Simonetti, in view of Hagan, for the reasons above in re Claim 20, teaches wherein the second blade (the “top” blade in Simonetti – see Fig. 6) is supported by at least a portion of a top surface of the upper-most spacer and at least a portion of a bottom surface of the top cap (see Simonetti, Fig. 6, the “top” blade is 

In re Claim 22, Simonetti, in view of Hagan, for the reasons above in re Claim 20, teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and the pair of curved side regions of the second profile (see annotated Fig. 6, above in re the arguments above in re Claim 2).  

In re Claim 23, Simonetti, in view of Hagan, for the reasons above in re Claim 20, teaches  wherein a curvature radius of the curved central region of the second profile is smaller than a curvature radius of the pair of curved side regions of the second profile (see annotated Simonetti, Fig. 6, above in re Claim 3). 

\

  
In re Claim 24, Simonetti, teaches further comprising: 
a first coupling portion disposed at one end of the handle (see Simonetti, Fig. 1, #16/15) and configured to be coupled with the frame (at Simonetti, Fig. 1, #18); and 
,  
wherein the first coupling portion and the second coupling portion are configured to be engaged (under the broadest reasonable interpretation, both coupling portions are configured to be engaged or used in order to provide a razor assembly – the Examiner notes that the claims to not require that the first coupling portion and second coupling portion need to be engaged with each other).  

In re Claim 26, Simonetti, in view of Hagan, for the reasons above in re Claim 20, teaches wherein: each of the plurality of blades and each of the plurality of spacers are shaped to comprise at least one corresponding through hole (see e.g., Simonetti, Fig. 2, #38, #44, and #38’); a protruding boss  (see  Simonetti, Fig. 2, #36)configured to pass through the corresponding through holes of the plurality of blades and the plurality of spacers to secure positions of the plurality of blades and the plurality of spacers.

However, in Simonetti the boss is formed on the cap #24 and protrudes into the top surface of the frame #20 – see Simonetti, Fig. 2).  As such, Simonetti does not teach the boss is formed on the frame. 

	It would have been obvious to one skilled in the art at the earliest effective filing date to have the boss protrude from the top surface of the frame and provide the aperture on the cap (ie the opposite manner than disclosed in Simonetti), since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, the function of the boss does not change, only the orientation.  The boss needs an aperture to secure the razor, and wither the boss protrudes from the cap into the frame or from the frame into the cap, the function of secure the blades in an assembled state is the same, and within the level of ordinary skill in the art. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 3,842,502 to Hagan, and further in view of US 1,065,109 to Brunnell. 

In re Claim 25, Simonetti, in view of Hagen, in re Claim 20, does not teach further comprising: a third coupling portion disposed at a first end of the frame and configured to be coupled to a fourth coupling portion disposed at a first end of the spacer; and a fifth coupling portion disposed at a second end of the frame opposite the first end and configured to be coupled to a sixth coupling portion disposed at a second end of the spacer opposite the first end. 

However, Brunnell teaches coupling portions at the four corners of the blade razor cover (see Brunnell lugs, Fig. 1,  b’b’b’b’; see also Fig. 2 b’b’ and Fig. 3 b’b’), to apply this type of attachment system of the device of Simonetti, would provide for a third coupling portion disposed at a first end of the frame (see Brunnell, Figs. 1-3, one side of the frame b’b’) and configured to be coupled to a fourth coupling portion disposed at a first end of the spacer (see Brunnell, Fig. 1, one side of “b” having two lugs, b’b’); and a 

	In the same field of invention, safety razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to provide any known attachment structure for securing the razors to the handle/assembly, including the lugs and notches of Brunnell.  Doing so is the substitution of one known attachment structure for another known attachment structure to secure razor blades to the razor assembly (see MPEP 2143, I, B).  Doing so would provide for a quick blade replacement (see Brunnell, Col. 1, ll. 8-11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724